Citation Nr: 1715818	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  11-23 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include bronchitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to August 1973.  He was awarded a Silver Star with Valor, Bronze Star with Valor, Combat Infantry Badge, and Purple Heart, among other decorations.  The Veteran died in May 2015, and the Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015 the Board issued a decision that inter alia denied service connection for a respiratory disorder, granted a 50 percent rating for posttraumatic stress disorder (PTSD) and denied a rating in excess thereof, and remanded the issue of entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

The Veteran timely appealed the Board's denial of service connection for a respiratory disorder and entitlement to a rating in excess of 50 percent for PTSD to the United States Court of Appeals for Veterans Claims (Court), but he died while his appeal   was pending.  In September 2015, the Court granted the Appellant's request to be substituted as the claimant for the purpose of pursuing this appeal.  

In a December 2016 memorandum decision, the Court affirmed the Board's denial of a rating in excess of 50 percent for PTSD and vacated the Board's denial of entitlement to service connection for a respiratory disorder and returned the case    to the Board for further consideration consistent with the memorandum decision. 

The Board notes that the April 2017 post-remand brief addressed the issue of entitlement to a rating in excess of 50 percent for PTSD.  However, as noted    above, a December 2016 memorandum decision affirmed the Board's denial of a rating in excess of 50 percent for PTSD.  Accordingly, that issue is not before the Board.  

With regard to the issue of entitlement to a TDIU, as noted above it was remanded by the Board in March 2015 for further development and is still in the process of being completed.  Accordingly, that issue is not currently before the Board and will be the subject of a subsequent decision, if necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

The December 2016 memorandum decision found that VA's duty to assist obligated the Board to request morning reports from the Veteran's unit during his service in Vietnam to corroborate his assertions that he was excluded from field duty because his persistent cough would give away their location.  It also found that the VA examinations and opinions did not survive scrutiny because neither opinion discussed the Veteran's lay statements regarding his difficulty with bronchitis in both Vietnam and Germany.  Lastly, the Court found that the Board's reliance on the Veteran's 1987 x-rays as evidence that the Veteran did not have chronic bronchitis constituted an unsubstantiated medical opinion prohibited by Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In light of the above, the Board finds that a remand is warranted to obtain morning reports for the Veteran's unit for his period of service in Vietnam and to obtain an addendum medical opinion. 

Additionally, there are outstanding VA treatment records.  VA treatment records from May 4, 2015, May 11, 2015, May 13, 2015, May 18, 2015, May 19, 2015, June 16, 2015, and June 24, 2015 indicated that non-VA care records had scanned into VistA Imaging.  The referenced scanned documents do not appear to have been associated with the claims file.  As the Board cannot exclude the possibility that the referenced records may be relevant to the pending appeal, on remand, these records should be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Based on the Court's decision, request morning  reports of the Veteran's unit, and any other available documentation, relevant to determining whether the Veteran was excluded from field duty while stationed in Vietnam from July 10, 1968 to July 9, 1969 through official sources.  If additional information is needed to request such records, the appellant should be asked to provide such.  If individual requests for multiple two month periods of time need to be undertaken to cover the entire period the Veteran was in Vietnam, such should be done.  If any requested records cannot be obtained, the Appellant should be notified.

2.  Obtain the VistA Imaging documents referenced in the May 4, 2015, May 11, 2015, May 13, 2015, May 18, 2015, May 19, 2015, June 16, 2015, and June 24, 2015 VA treatment records, and associate them with the claims file.  If any requested records cannot be obtained, the Appellant should be notified.

3.  Send the claims file to a VA physician to obtain an opinion on the claim for service connection for a respiratory disorder.  The physician is requested to review all pertinent records associated with the claims file.  Thereafter, the clinician should opine whether it is at least as likely as      not (50 percent or greater degree of probability) that any diagnosed respiratory disorder present during the pendency of the appeal arose during service or is otherwise related to the Veteran's military service.  

In so opining, the clinician should consider the Veteran's assertions that he was restricted from field duty in Vietnam because his persistent cough would reveal the unit's position and experienced continued symptoms in Germany.  The examiner should also consider the 1987 chest x-rays, the February 2014 opinion from Dr. Llinas indicating that the Veteran's current chronic obstructive pulmonary disorder was related to the bronchiolitis he suffered during service, the February 2013 opinion from Dr. Chacko indicating that the Veteran's chronic bronchitis was more likely than not related to his bronchitis in 1973 in Vietnam, and the July 2014 opinion from Dr. Chacko indicating that the Veteran was treated for exacerbations of bronchitis / bronchiolitis and has continued to have chronic symptoms.

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied,   the Appellant and her representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




